              Case 1:09-md-02013-PAC Document 57 Filed 09/30/10 Page 1 of 45
            Case 1:16-cr-00576-JFK Document 319 Filed 05/14/20 Page 1 of 12

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #: _________________
------------------------------------X                                      DATE FILED: 05/14/2020
   UNITED STATES DISTRICT COURT
UNITED
   SOUTHERNSTATES      OF AMERICA
                    DISTRICT      OF NEW YORK                  :
   -----------------------------------------------------------x:
   In re-against-
         FANNIE MAE 2008 SECURITIES                           ::              No.  167831
                                                                              08 Civ.  Cr.  576 (JFK)
                                                                                          (PAC)
   LITIGATION                                                 ::              09 MD 2013 (PAC)
CHRISTOPHER KERRIGAN,                                          :                 OPINION & ORDER
                                                              :
                                                               :
                                                              :               OPINION & ORDER
                                  Defendant.                   :
   -----------------------------------------------------------x
------------------------------------X
APPEARANCES

FORHONORABLE
     DEFENDANT PAUL         A. CROTTY,
                     CHRISTOPHER          United States District Judge:
                                        KERRIGAN:
      Bernard V. Kleinman
      LAW OFFICE OF BERNARD V. KLEINMAN PLLC
                                            BACKGROUND1
FOR THE UNITED STATES OF AMERICA:
      BenetThe early  years of this decade saw a boom in home financing which was fueled, among
                J. Kearney
      U.S. ATTORNEY’S OFFICE FOR THE SOUTHERN DISTRICT OF NEW YORK
   other things, by low interest rates and lax credit conditions. New lending instruments, such as
JOHN F. KEENAN, United States District Judge:
   subprime mortgages (high credit risk loans) and Alt-A mortgages (low-documentation loans)
      Before the Court is an emergency motion by Christopher
   kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
Kerrigan for a sentence reduction to time served and his
   assumption that the market would continue to rise and that refinancing options would always be
immediate release from the Federal Correctional Institution,
   available in the future. Lending discipline was lacking in the system. Mortgage originators did
Fort Dix in New Jersey (“FCI Dix”), or, in the alternative, for
   not hold these high-risk mortgage loans. Rather than carry the rising risk on their books, the
immediate transfer to home confinement, due to Kerrigan’s
   originators sold their loans into the secondary mortgage market, often as securitized packages
underlying health issues and the threat posed by the
   known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
Coronavirus, COVID-19 (“COVID-19”). Kerrigan brings the motion
        But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A) (“the
   and home prices began to fall. In light of the changing housing market, banks modified their
Act”), commonly known as the compassionate release statute. The
   lending practices and became unwilling to refinance home mortgages without refinancing.
Government opposes Kerrigan’s motion as procedurally barred

because he did not satisfy the Act’s administrative exhaustion
    1
        Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
   dated June 22, 2009.
requirements            For purposes
                     before          of this Motion,
                                 seeking             all allegations
                                               judicial              in the Amended Complaint
                                                                  intervention,        and are taken as true.


                                                               1
                                                           1
     Case 1:16-cr-00576-JFK Document 319 Filed 05/14/20 Page 2 of 12



substantively meritless because Kerrigan’s medical conditions,

the circumstances of his incarceration, and the 18 U.S.C. §

3553(a) sentencing factors do not warrant a modification to his

term of imprisonment.

     For the reasons set forth below, Kerrigan’s motion is

DENIED.

     I.    Background

     On January 26, 2017, Kerrigan was arrested and charged with

conspiracy to commit bank burglary and bank theft, in violation

of 18 U.S.C. § 371; bank burglary, in violation of 18 U.S.C. §

2113(a); and bank theft, in violation of 18 U.S.C. § 2113(b).

(Amended Presentence Investigation Report at 1–2, ECF No. 221.)

The charges were returned in a five-count superseding indictment

against Kerrigan and three co-defendants, and stemmed from

Kerrigan’s participation in a conspiracy to burglarize two banks

over the course of two months using oxygen and acetylene torches

to cut through the banks’ roofs and into their vaults, in order

to steal more than $20 million dollars’ worth of valuables and

priceless keepsakes from hundreds of victims.        (Id. ¶¶ 19–65.)

The case was initially assigned to Judge Laura Taylor Swain, but

on September 11, 2017, it was reassigned to Judge Katherine B.

Forrest.

     On November 9, 2017, Kerrigan pleaded guilty before Judge

Forrest.    Kerrigan admitted to conspiring and participating in


                                   2
        Case 1:16-cr-00576-JFK Document 319 Filed 05/14/20 Page 3 of 12



the burglary of a HSBC Bank in Brooklyn, New York, and a Maspeth

Federal Savings Bank in Queens County, New York.            (Id. ¶ 68.)

Kerrigan stated that he did not physically enter either bank or

participate in the process of cutting into the banks’ roofs, but

he admitted to acting as a “lookout and/or getaway driver” and

that he “utilized a walkie-talkie” given to him by others in the

conspiracy.     (Id.)

     Kerrigan’s sentencing occurred on March 30, 2018, during

which Judge Forrest found a Guidelines incarceration range of 87

months to 108 months.       (Sent. Tr. at 24:12–14, 25:17–20, ECF No.

225.)    Judge Forrest allowed Kerrigan and his counsel the

opportunity to identify any inaccuracies in Kerrigan’s

Presentence Investigation Report (“the PSR”), after which the

Court adopted the PSR’s uncontested factual statements.             (Id.

26:6–27:5.)     Turning to the Court’s sentencing determination,

Judge Forrest thoroughly considered the federal sentencing

factors set forth in 18 U.S.C. § 3553(a).          (Id. 33:8–34:23.)

Judge Forrest found that Kerrigan’s involvement in the bank

burglaries was intentional and deliberate, and that he played an

important role in the conspiracy.         (Id. 34:24–35:24.)      Further,

Judge Forrest found that the victims of Kerrigan’s crime “were

terribly harmed in a way that was far more than financial,” and

that Kerrigan was “part of a group of individuals who stole

people’s memories.”      (Id. 36:12–17.)      Judge Forrest determined


                                      3
     Case 1:16-cr-00576-JFK Document 319 Filed 05/14/20 Page 4 of 12



that, irrespective of the Guidelines range and the offense level

ultimately calculated, Kerrigan’s serious criminal conduct

warranted a term of imprisonment of 90 months, to be followed by

three years of supervised release.      (Id. 37:17–38:25.)      Kerrigan

began serving his sentence that same day.       To date, Kerrigan has

served approximately 25 months of his 90-month sentence.

Kerrigan’s scheduled release date is August 19, 2024.

     On September 14, 2018, the case was reassigned to this

Court.

     On April 27, 2020, Kerrigan (through his counsel) filed an

emergency motion for compassionate release pursuant to the First

Step Act, 18 U.S.C. § 3582(c)(1)(A)(i), on the grounds that

Kerrigan’s age (43), history of substance abuse, and the

conditions of his incarceration at FCI Dix constitute

“extraordinary and compelling reasons” to reduce his sentence

and order his immediate release into home confinement.

(Emergency Mot. for Reduction of Sentence at 13–14, 30–34 (Apr.

27, 2020), ECF No. 308.)    In the alternative, Kerrigan requested

that the Court “strongly recommend” to the BOP that he be

designated “to serve the remaining portion of his sentence [in]

home confinement, pursuant to 18 U.S.C. § 3621.”         (Id. at 3.)

Kerrigan’s motion stated that he filed a request for

compassionate release with the Warden of FCI Dix on April 6,

2020, but he had yet to receive a response.        (Id. at 4.)


                                   4
     Case 1:16-cr-00576-JFK Document 319 Filed 05/14/20 Page 5 of 12



     On May 5, 2020, the Government filed its opposition.

(Letter from Benet J. Kearney, Assistant United States Attorney,

to Hon. John F. Keenan (May 5, 2020), ECF No. 310.)         The

Government argued that Kerrigan’s request was procedurally

improper because he did not satisfy the statutory preconditions

for relief pursuant to the First Step Act, and it should be

denied on the merits because Kerrigan did not articulate any

basis on which the Court should reduce his sentence.         (Id.)

     On May 7, 2020, Kerrigan filed a reply in which he raised,

for the first time, a series of medical conditions that, he

argued, increased his risk of exposure to COVID-19.         (Letter

from Bernard V. Kleinman to Hon. John F. Keenan (May 7, 2020),

ECF No. 314 (attaching declaration from Kerrigan stating that he

suffers from chest pains, shortness of breath, occasional

bursting of blood vessels in his eyes, obesity, high blood

pressure and high cholesterol, and unspecified liver, abdominal,

bladder, and urinary tract issues, as well as a family history

of heart disease and high blood pressure).)        The Government

requested the opportunity to respond to Kerrigan’s new claims,

and on May 10, 2020, it filed a sur-reply arguing that none of

Kerrigan’s newly disclosed medical issues warrant his early

release.   (Letter from Benet J. Kearney, Assistant United States

Attorney, to Hon. John F. Keenan (May 10, 2020), ECF No. 315.)




                                   5
        Case 1:16-cr-00576-JFK Document 319 Filed 05/14/20 Page 6 of 12



     On May 13, 2020, the Government filed two victim statements

that it received after providing notice of Kerrigan’s pending

motion pursuant to the Crime Victims’ Rights Act, codified in 18

U.S.C. § 3771.     (Letter from Benet J. Kearney, Assistant United

States Attorney, to Hon. John F. Keenan (May 13, 2020), ECF No.

316.)    Kerrigan filed a response on May 14, 2020.          (Letter from

Bernard V. Kleinman to Hon. John F. Keenan (May 14, 2020), ECF

No. 317.)

     II.    Discussion

            A.   Legal Standard

     18 U.S.C. § 3582(c)(1)(A) allows a court to modify a term

of imprisonment “upon motion of the [BOP], or upon motion of the

defendant after the defendant has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring

a motion on the defendant’s behalf or the lapse of 30 days from

the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

Where this exhaustion requirement is satisfied, a court may

reduce the defendant’s sentence if it finds that “extraordinary

and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued

by the Sentencing Commission.” Id. § 3582(c)(1)(A)(i).             In doing

so, the Court must also consider “the factors set forth in [18

U.S.C. §] 3553(a) to the extent that they are applicable.” Id. §


                                      6
     Case 1:16-cr-00576-JFK Document 319 Filed 05/14/20 Page 7 of 12



3582(c)(1)(A).   “Application of the § 3553(a) factors requires

an assessment of whether the relevant factors ‘outweigh the

“extraordinary and compelling reasons” warranting compassionate

release . . . [and] whether compassionate release would

undermine the goals of the original sentence.’” United States v.

Daugerdas, --- F. Supp. 3d ---, No. 09 Cr. 581 (WHP), 2020 WL

2097653, at *4 (S.D.N.Y. May 1, 2020) (alterations in original)

(quoting United States v. Ebbers, --- F. Supp. ---, No. 02 Cr.

11443 (VEC), 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020)).

     The relevant policy statement issued by the U.S. Sentencing

Commission (“the Commission”) pertaining to compassionate

release is found at § 1B1.13 of the Sentencing Guidelines.

Application Note 1 to § 1B1.13 describes four potential

extraordinary and compelling reasons that may warrant

compassionate release: (1) the defendant has a terminal medical

condition or a serious health condition that substantially

diminishes his ability to provide self-care; (2) the defendant

is at least 65 years old and has served 75% of his sentence; (3)

family circumstances; and (4) an extraordinary and compelling

reason other than or in combination with one of the above. U.S.

Sentencing Guidelines Manual (U.S.S.G.) § 1B1.13(1)(A) & cmt.

n.1(A)–(D) (U.S. Sentencing Comm’n 2018).       The defendant,

however, must not be “a danger to the safety of any other person

or to the community,” id. § 1B1.13(2), and “[r]ehabilitation of


                                   7
     Case 1:16-cr-00576-JFK Document 319 Filed 05/14/20 Page 8 of 12



the defendant alone shall not be considered an extraordinary and

compelling reason,” 28 U.S.C. § 994(t); see also U.S.S.G. §

1B1.13 cmt. n.3.

          B.   Analysis

     The Court is sympathetic to the heightened risk certain

individuals face from COVID-19.      See People Who Are at Higher

Risk for Severe Illness, Ctrs. for Disease Control & Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html (last visited May 14,

2020); see also United States v. Park, No. 16 Cr. 473 (RA), 2020

WL 1970603, at *2 (S.D.N.Y. Apr. 24, 2020) (“The nature of

prisons—crowded, with shared sleeping spaces and common areas,

and often with limited access to medical assistance and hygienic

products—put those incarcerated inside a facility with an

outbreak at heightened risk.”) (collecting sources).

     Nevertheless, after considering the 3553(a) factors,

including the nature and circumstances of Kerrigan’s offense and

his history and characteristics, 18 U.S.C. § 3553(a)(1), as well

as the need for the sentence imposed and the kinds of sentences

available, id. § 3553(a)(2)–(3), the Court finds that reducing

Kerrigan’s term of incarceration would not be “consistent with

applicable policy statements issued by the Sentencing

Commission,” id. § 3582(c)(1)(A)(i), nor would it be supported

by the “factors set forth in section 3553(a),” id. §


                                   8
     Case 1:16-cr-00576-JFK Document 319 Filed 05/14/20 Page 9 of 12



3582(c)(1)(A).   Accordingly, Kerrigan’s motion is denied on the

merits, and the Court need not decide whether the motion is

procedurally proper.

     First, Kerrigan has failed to articulate an extraordinary

and compelling reason why his sentence should be reduced.          The

foundation of Kerrigan’s motion is the threat he faces from

COVID-19 while incarcerated.     According to the Centers for

Disease Control and Prevention (“the CDC”), adults aged 65 years

or older and people of any age who have serious underlying

medical conditions may be at higher risk for a severe illness

from COVID-19. See People Who Are at Higher Risk for Severe

Illness, Ctrs. for Disease Control & Prevention, supra.          Here,

however, Kerrigan’s age and the medical issues he belatedly

identifies are not severe enough to warrant compassionate

release.   Kerrigan is significantly younger than 65 years old,

and while obesity and liver disease may indicate “high-risk”

according to the CDC, none of the other medical issues that

Kerrigan asserts indicate that he suffers from other primary

risk factors looked to by courts, such as asthma, diabetes, or

immunocompromization. See, e.g., Park, 2020 WL 1970603, at *1

(granting release to 44-year old defendant with a documented

history of respiratory issues, including severe asthma, and

immune-compromising diseases); United States v. Smith, No. 12

Cr. 133 (JFK), 2020 WL 1849748, at *1 (S.D.N.Y. Apr. 13, 2020)


                                   9
     Case 1:16-cr-00576-JFK Document 319 Filed 05/14/20 Page 10 of 12



(granting release to 62-year old defendant who suffered from

asthma, high cholesterol, blood clots, a thyroid condition, and

suspected multiple myeloma); United States v. Zukerman, --- F.

Supp. 3d ---, No. 16 Cr. 194 (AT), 2020 WL 1659880, at *4

(S.D.N.Y. Apr. 3, 2020) (granting release to 75-year old

defendant who suffered from diabetes, hypertension, and

obesity); but see, e.g., United States v. Lagan, 18 Cr. 283

(LEK), Dkt. No. 91, at 6–7 (N.D.N.Y. May 11, 2020) (denying

release to nonviolent 62-year old defendant with obesity, a

family history of heart disease and lung cancer, and a history

of heavy smoking and drinking); United States v. Haney, --- F.

Supp. 3d ---, No. 19 Cr. 541 (JSR), 2020 WL 1821988, at *5

(S.D.N.Y. Apr. 13, 2020) (denying release to nonviolent 61-year

old defendant with a history of substance abuse who did not

suffer from asthma, diabetes, heart disease, or other

deleterious health conditions that made him unusually vulnerable

to the effects of COVID-19).

     Second, and decisive here, even if Kerrigan’s health issues

constituted “extraordinary and compelling reasons” to reduce his

sentence, application of the § 3553(a) sentencing factors

outweighs any such reduction.      The factors that weigh in

Kerrigan’s favor, such as the need to provide him with necessary

medical care, are overshadowed by the combined force of “the

nature and circumstances of the offense” and the need for the


                                   10
     Case 1:16-cr-00576-JFK Document 319 Filed 05/14/20 Page 11 of 12



sentence imposed to “reflect the seriousness of the offense,”

“promote respect for the law,” “provide just punishment for the

offense,” “afford adequate deterrence to criminal conduct,” and

“protect the public from further crimes of the defendant.” 18

U.S.C. § 3553(a).    For the reasons stated in detail at

Kerrigan’s sentencing, which the Court incorporates by reference

here, including the finding that Kerrigan played an important

and deliberate role in a series of serious crimes that resulted

in property damage to two banks and the theft of tens of

millions of dollars’ worth of valuables and priceless keepsakes

from hundreds of victims, the Court finds that converting

Kerrigan’s 7.5-year term of incarceration into one of home

confinement, when he has served little more than two years of

his original sentence, would disserve the above important

sentencing factors. See, e.g., Lagan, 18 Cr. 283 (LEK), Dkt. No.

91, at 10 (denying compassionate release); Haney, 2020 WL

1821988, at *7 (same).

     III.   Conclusion

     For the reasons set forth above, Kerrigan’s motion for

reduction in sentence or a recommendation to the Bureau of

Prisons that he be placed in home confinement is DENIED.

     The Clerk of Court is directed to terminate the motion

docketed at ECF No. 308.




                                   11
     Case 1:16-cr-00576-JFK Document 319 Filed 05/14/20 Page 12 of 12



SO ORDERED.

Dated:    New York, New York
          May 14, 2020




                                   12
